Citation Nr: 1641994	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 9, 2009, for a 30 percent rating for service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty service from June 1960 to April 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim for an increased rating for service-connected pulmonary tuberculosis, evaluated as noncompensable (0 percent disabling), to the extent that it assigned a 30 percent rating, with an effective date of July 9, 2009.  The Veteran has appealed the issue of entitlement to an effective date prior to July 9, 2009, for the 30 percent rating.  

In January 2013, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in February 2016, the Veteran withdrew his request for a hearing.   See 38 C.F.R. § 20.702 (e) (2015).  Accordingly, the Board will proceed without further delay.

The Board notes that the Veteran has presented argument on an issue that is not within the scope of the issue on appeal.  Specifically, he asserts that he was awarded a 30 percent rating for his service-connected pulmonary tuberculosis as of August 9, 1967 (citing an award letter dated June 18, 1963), and that he should have been paid the difference between the rate for his 30 percent rating, and the statutory Q rate, for the period from August 9, 1967, to July 9, 2009.  See Veteran's letter, received in August 2012; Veteran's statement in support of claim, received in June 2010.  

Any such rating decisions pertaining to his rate of compensation prior to October 2009 are final and unappealed.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  As such, they are not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Veteran has not alleged CUE in any specific RO decision, and any such rating decisions are legal bars to effective dates prior to the dates assigned therein.  Id.; Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (CUE must be pled with specificity).  The Board further notes that although the RO discussed this issue in the December 2012 Statement of the Case, its analysis did not apply the regulations pertaining to CUE.  As such, the Board does not have jurisdiction over this issue.  38 C.F.R. § 19.9 (b) (2015).  If the Veteran appeals any rating action that addresses this issue, the Board will fully address such an issue at that time.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required.  The December 2012 Statement of the Case shows that the RO stated that the evidence included treatment records from the Bay Pines VA Healthcare system, dated between August 27, 2009 and July 17, 2012.  However, no such VA treatment records are currently associated with the claims file (VBMS or VVA).  On remand, these records should be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Bay Pines VA Healthcare system, dated between August 27, 2009, and July 17, 2012, and associate these records with the Veteran's claims file.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


